 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MALCOLM P. COLEMAN,                               No. 1:17-cv-00940-AWI-SKO (HC)
12                       Petitioner,
13           v.                                         ORDER DENYING MOTION FOR
                                                        RECONSIDERATION
14    RICK HILL, Warden,
                                                        [Doc. 26]
15                       Respondent.
16

17          Petitioner is a state prisoner proceeding in propria persona with a petition for writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254.

19          On November 20, 2016, Petitioner filed his petition before this Court. (Doc. 1.) On

20   November 23, 2016, he filed an application with the Ninth Circuit Court of Appeal, which was

21   granted on July 14, 2017. (Doc. 2.) Respondent moved to dismiss the petition as successive on

22   September 18, 2017. (Doc. 10.) Petitioner filed an opposition on October 30, 2017. (Doc. 17.) On

23   May 1, 2018, the Magistrate Judge issued Findings and Recommendations to grant the motion to

24   dismiss. (Doc. 18.) On June 25, 2018, the Court adopted the Findings and Recommendations in

25   full and dismissed the petition as successive. (Doc. 20.) Petitioner appealed to the Ninth Circuit,

26   and the appeal was denied on November 7, 2018, as untimely. (Docs. 22, 25.) On June 3, 2019,

27   Petitioner filed the instant motion for reconsideration pursuant to Fed. R. Civ. P. § 60(b)(6). (Doc.

28   26.)
                                                       1
 1                                              DISCUSSION

 2          Federal Rule of Civil Procedure 60(b) governs the reconsideration of final orders of the

 3   district court. Rule 60(b) permits a district court to relieve a party from a final order or judgment

 4   on grounds of: “(1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered

 5   evidence . . .; (3) fraud . . . of an adverse party; (4) the judgment is void; (5) the judgment has

 6   been satisfied . . . or (6) any other reason justifying relief from the operation of the judgment.”

 7   Fed. R. Civ. P. 60(b). A motion under Rule 60(b)(6) must be made “within a reasonable time.”

 8   Fed. R. Civ. P. 60(c)(1).

 9          “Judgments are not often set aside under Rule 60(b)(6).” Latshaw v. Trainer Wortham &

10   Co., 452 F.3d 1097, 1103 (9th Cir. 2006). “This rule has been used sparingly as an equitable

11   remedy to prevent manifest injustice and is to be utilized only where extraordinary circumstances

12   prevented a party from taking timely action to prevent or correct an erroneous judgment.”

13   Fantasyland Video, Inc. v. County of San Diego, 505 F.3d 996, 1005 (9th Cir. Cal. 2007). A

14   party who moves for Rule 60(b)(6) relief “must demonstrate both injury and circumstances

15   beyond his control that prevented him from proceeding with . . . the action in a proper fashion.”

16   Latshaw, 452 F.3d at 1103; Tani, 282 F.3d at 1168. The “extraordinary circumstances” that

17   justify relief under Rule 60(b)(6) “rarely occur in the habeas context.” Wood v. Ryan, 759 F.3d

18   1117, 1120 (9th Cir. 2014).

19          In this case, judgment was entered on June 25, 2018, and Petitioner did not file the instant

20   motion until June 3, 2019. Petitioner provides no reason why he delayed nearly a year after final
21   judgment to seek reconsideration. The Court finds such an unexplained lengthy time period to be

22   unreasonable. See Fed. R. Civ. P. 60(c)(1). Similarly, Petitioner has not demonstrated that

23   “extraordinary circumstances” have prevented him from proceeding with this case in a “proper

24   fashion.” See Latshaw, 452 F.3d at 1103. Finally, Petitioner argues that this Court’s analysis of

25   Johnson v. United States, 135 U.S. 2551 (2015) and Welch v. United States, 136 U.S. 1257 (2016)

26   was improper. However, Petitioner’s arguments amount to a either a restatement of his early
27   arguments or a disagreement with the Court’s analysis, neither of which sufficiently shows

28   manifest injustice. See American Ironworks & Erectors, Inc. v. North Am. Consrt. Corp., 248
                                                         2
 1   F.3d 892, 899 (9th Cir. 2001); Sierra Club v. City & Cnty of Honolulu, 486 F.Supp.2d 1185,

 2   1188 (D. Haw. 2007). Therefore, Petitioner has not established that relief is appropriate under

 3   Rule 60(b)(6).1

 4

 5                                                ORDER

 6          Accordingly, it is HEREBY ORDERED that Petitioner’s motion for reconsideration (Doc.

 7   26) is DENIED.

 8
     IT IS SO ORDERED.
 9

10   Dated: August 23, 2019
                                                 SENIOR DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26   1
       In addition, Petitioner has not presented any viable reason justifying relief from judgment, and,
27   pursuant to the Court’s Local Rules, he has not shown any “new or different facts or
     circumstances claimed to exist which did not exist or were not shown upon such prior motion, or
28   what other grounds exist for the motion.” Local Rule 230(j).
                                                        3
